PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/548764
Filing Date: 22 Aug 2019
Appellant(s): Bai et al.



__________________
Pamela L. Granger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/25/2018 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

References
Stelzig et al. (US 20140195138 A1)
Whiting et al. (US 9418546 B1)
Ding et al. (US 20170053192 A1)
Burgess (US 20020044690 A1)

(2) Response to Argument

Response pertaining to Argument (Response to Obviousness)
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Stelzig et al. (US 20140195138 A1) teaches a roadway sensing system able to detect and/or track objects at a roadway with a plurality of sensors, wherein the views of the sensors may partially overlap in a common field of view over a portion of the roadway. A controller configured to combine sensor data streams for at least a portion of the common field of view from the first and second sensors to detect and/or track the objects.  Furthermore, Whiting et al. (US 9418546 B1) teaches a multi-object zonal traffic detection framework analyzes temporal and spatial information from one or more sensors in a classification engine that 

Argument (Claims 1, 8 and 15)
	Appellant argued that Stelzig and Whiting individually or in combination thereof fail to disclose the elements of claim 1, specifically as follows below
(a)  A computer-implemented method for identifying road users on at least one roadway, comprising: determining environmental attributes associated with the surrounding environment of the at least one roadway based on sensor data from at least one device sensor of road side equipment (RSE) associated with infrastructure of the at least one roadway; identifying a non-vehicle road user (NVRU) detection zone on the at least one roadway; determining a boundary limit of the NVRU detection zone based on the environmental attributes; identifying at least one road user within the boundary limit based on the sensor data from the road side equipment (RSE) associated with infrastructure of the at least one roadway; and determining the road user is an NVRU.

Response
Appellant argues that Stelzig and Whiting individually or in combination use the input of a human being manually drawing the boundary box that identifies a single traffic area, to which the examiner disagrees.  Whiting specifically states “the present invention is initialized by the step 120 of identifying and drawing a traffic detection zone 103. The traffic detection zone 103 may be initialized by a user via the traffic management tool 170, for example via an application resident on a computing device and/or using a graphical user interface. The user at step 120 may select a specific size and location of a traffic Alternatively, the size, location, and number of traffic detection zones 103 may be automatically selected and adjusted.  This clearly exemplifies that despite the user being able to configure the boundary limits, alternatively (another emphasis for “or”), these operations may be done automatically, which means automated or by computer execution.  Hence teaching exactly a computer implemented system.

(b) identifying a non-vehicle road user (NVRU) detection zone on the at least one roadway; determining a boundary limit of the NVRU detection zone based on the environmental attributes;

Response
Stelzig goes on to teach identifying at least one road user within the non-vehicle detection zone based on sensor data from at least one sensor of a roadside equipment and further identifying  and determining the road user is a user non-vehicle road user such as a pedestrian or an animal (Paragraph 34).  For the sake of argument, to further include the specification description of elements of the non-vehicular user being identified primarily as walking pedestrians, running pedestrians, bicyclists, wheel chair users.  The specifications then elaborates that NVRU may then be carrying a mobile electronic device having a sensor integrated within the system via communication of data.  However, the claim language only emphasizes sensor communication via the RSE and from that sensor data analyze the detection and the identification of the NVRU and vehicular user using environmental attributes, to which Stelzig as well as Whiting teaches accordingly.


(c) “determining a boundary limit of the NVRU detection zone based on the environmental attributes”

Response
Stelzig teaches the multi-sensor data fusion traffic monitoring system just described is just one example of systems that can be used for classification, detection, and/or tracking of objects near a stop line zone (e.g., in a crosswalk at an intersection and/or within 100-300 feet distal from the crosswalk), into a dilemma zone (e.g., up to 300-600 feet distal from the stop line), and on to an advanced detection zone (e.g., greater than 300-600 feet from the stop line). Detection of objects in these different zones can, in various embodiments, be effectuated by the different sensors having different ranges and/or widths for effective detection of the objects (e.g., fields of view (FOVs)) (Paragraph 39), these illustrate the use of environmental attributes to define the vicinity to which pedestrians and animate objects are detected and further tracked.  Furthermore, Whiting teaches by extracting and examining specific multi-dimensional pixel attributes in the sensor data to identify background characteristics and estimate the lane structures and other roadway markings defining the zones for vehicular, cyclist, and pedestrian use among the different zones within the traffic detection zone, and differentiate whether all or a portion of the pixels in the area of interest pixels conform to the background based on the identified background characteristics and estimated lane structures and other roadway markings; determining if a group of moving pixels represents a foreground object inside the zones for vehicular, cyclist, and pedestrian use among the different zones; and differentiating one or more foreground objects to identify an object type as either a bicycle, a passenger vehicle, a truck, a pedestrian, or an incident based on 1) evaluating a plurality of dominant object type features that include one or more of pixel intensity, pixel edges, pixel texture (Claim 11), once again illustrating the use of environmental attributes to further establish and define the boundaries that  define the different traffic zones including crosswalks and zones for pedestrians/ NVRU

Argument (Claim 6)
	Appellant argued that Stelzig and Whiting individually or in combination thereof fail to disclose the elements of claim 6, specifically as follows below
(a) “wherein the boundary limit is based on a distance from at least one device sensor to the NVRU detection zone.”

Response
Stelzig teaches a detection region 630 (e.g., a bounding box) in the FOV of the visible light machine vision sensor 631. As shown in FIG. 6B, the technician can provide for the radar sensor 633 initial estimates of a setback distance (D) of the radar sensor from a front of a detection zone 634 in real world distance (e.g., feet), a length (L) of the detection zone 634 in real world distance (e.g., feet), and/or a width (W) of the detection zone 634 in real world distance (e.g., feet). In some embodiments, D can be an estimated distance from the radar sensor 633 to the stop line 635 (e.g., a front of the bounding box) relative to the detection zone 634. The vertices of the bounding box (e.g., V.sub.Pi) can be computed in pixel space, applied to the vertices (e.g., R.sub.Pi) of the radar detection zone 634 and an initial transformation matrix can be computed (Paragraph 49) further forming a boundary of a zone to which the radar sensor monitors the traffic activity accordingly.  Furthermore, Stelzig goes on to teach one of the sensors used to establish the environmental attributes used to define the boundaries for the traffic zones being monitored being a range finder (e.g., LIDAR) which represents an environment as distance measurement from the sensor accordingly (Paragraph 55).



Argument (Claim 10)
	Appellant argued that Stelzig, Whiting and Ding individually or in combination thereof fail to disclose the elements of claim 10, specifically as follows below
(a) “wherein the NVRU detection zone is based on historical data received from the at least one device sensor of the RSE.”

Response
Ding teaches the identification a non-vehicle user detection zone such as a parking lot area based on historical data received from at least one device sensor of the RSE i.e. a historical record on the occupancy status over time may be stored as well of vehicle(s) captured via camera, the parking occupancy data can be accessed by drivers and parking operators through a web or mobile 

Argument (Claim 15)
	Appellant argued that Stelzig and Burgess individually or in combination thereof fail to disclose the elements of claim 15, specifically as follows below

(a) “A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor, perform a method, the method comprising: receiving a plurality of frames from at least one device sensor of road side equipment (RSE) associated with infrastructure of at least one roadway; receiving a coordinated universal time (UTC) signal, wherein the UTC signal is received from externally hosted server infrastructure; Page 4 of 12Application No.: 16/548764 Reply to Office action of: July 8, 2020 determining a timestamp interval between frames of the plurality of frames; calculating timestamps for the frames of the plurality of frames based on the UTC signal and the timestamp interval; and assigning a calculated timestamp to each of the frames of the plurality of the frames.:”

Response
Burgess teaches Burgess on the other hand discloses timestamped picture frames from a sensor such as a digital camera that may be transmitted with a coordinated universal time (UTC) signal, further generating timestamp by way of a UTC signal (Paragraphs 11,12,15); this is utilized within spatial technology in combination with geographic and GPS monitoring. Using Burgess’ concept and technology in combination with Stelzig’s sensor camera/picture captured on roadside infrastructure, one of ordinary skill in the art may be able to combine the captured picture frames with timestamps when transmitting the 

Conclusion: Examiner has clearly shown that all the limitations of the cited claims are indeed taught by the cited prior arts.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        

Conferees:
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.